Citation Nr: 1429061	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bladder disability. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2004 and January 2005 rating actions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  By these rating actions, the RO, in pertinent part, denied entitlement to TDIU and service connection for a bladder disability, respectively.  The Veteran appealed the above-cited rating actions to the Board. 

In September 2007, the Veteran testified before the undersigned at the above-cited RO.  A copy of the hearing transcript of this proceeding is associated with the claims folder.  

In December 2007, the Board, in pertinent part, remanded the claims of entitlement to service connection for a bladder disorder and entitlement to TDIU to the RO for additional development.  The requested development was completed and the case was returned to the Board for appellate consideration. 

In April 2012, the Board denied the service connection and TDIU claims on appeal.  The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an April 2013 Order vacating the Board's April 2012 decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's current bladder disorder, bladder outlet obstruction, is secondary to benign prostate hypertrophy that was secondary to trauma as a result of a 1968 catherization.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bladder disorder, bladder outlet obstruction, was incurred during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection for a bladder disability in  the decision below, a determination on whether the Veterans Claims Assistance Acts of 2000's (VCAA's) duty to notify and assist provisions were satisfied and any further discussion are unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran seeks service connection for a bladder disorder.  He maintains that his current bladder symptoms are the result of trauma that occurred during an insertion of a catheter during military service in 1968.  (Transcript (T.) at page (pg.) 6)).  He contends that no urine was extracted during his in-service catheterization and that he has had an overactive bladder ever since the above-cited incident. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As discussed below, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for a bladder disability, namely bladder outlet syndrome.  

The Veteran has been diagnosed with a bladder disability, namely bladder outlet obstruction.  (See November 2011 VA general medical examination report).  Thus, Hickson element number one (1) has been met.  Hickson, supra. 

Regarding Hickson element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records show that he was hospitalized from June to September 1968 for back pain.  An entry, dated in late June 1968 reflects that a cystoscopy showed a giant right ureterocele.  It was noted that retrograde catheterization was not possible.  In late July 1968, a catheterization was performed and 60 ccs of clear yellow-colored urine were obtained.  The Veteran's bladder was irrigated with 200 ccs.  No blood or clots were apparent.  The catheter was removed.  The Veteran also underwent an excretory program, intravenous pyelogram (IVP), transurethral resection of the ureterocele, abdominal aortogram, and cystoscopy without any residual complications.  At discharge from the hospital in September 1968, the Veteran's final diagnoses were: (i) absent right kidney, congenital; (ii) ureterocele, right; and, (iii) chronic back strain without evidence of neurologic deficit.  A September 1968 service separation examination report reflects that the Veteran's genitourinary system was evaluated as "abnormal" due to left ureterocele, agenesis of the right kidney and caliectasis of the left kidney.  On an accompanying Report of Medical History, the Veteran denied having had frequent or painful urination.  In light of the foregoing, Hickson element number two (2) has been met because there is evidence that the Veteran was catheterized during military service, as he has alleged.  Hickson, supra. 

Thus, the crux of the Veteran's claim hinges on whether there is medical evidence of a nexus between his diagnosed bladder outlet obstruction and an incident of service origin, namely the 1968 catheterization.  Id.  As to the medical opinion evidence in this case, there are private and VA opinions that are supportive of and against the claim, respectively. 

Evidence in support of the Veteran's claim for service connection for a bladder disorder includes reports, dated in April 2004 and March 2006, prepared by his treating urologist, M. M., M. D.  In an April 2004 report, Dr. M. M. indicated that he had been treating the Veteran for bladder outlet obstructive symptoms that were secondary to BPH for the previous four years (2000).  He stated that that he had performed a cystoscopy on the Veteran in 2003 that showed a false passage through the prostatic urethra that was secondary to "urethral instrumentation" performed while he was a patient in the military service in 1968.  In his March 2006 report, Dr. M. M. noted that the Veteran had sustained a spinal injury during military service that required a catheterization.  Dr. M. M. reported that the catheter had to be removed because the nurse was unable to obtain any urine from the Veteran.  This statement is consistent in that an initial catherization in late 1968 was unsuccessful.  After a physical evaluation of the Veteran in March 2006, Dr. M. M. opined that the Veteran's significant bladder outlet obstructive symptoms were secondary to benign prostate hypertrophy that was secondary to trauma that had occurred from Foley catheter placement during military service.  (See April 2004 and March 2006 reports, prepared by M. M., M. D.).  

Evidence against the claim includes VA opinions, dated in November 2004 and November 2011.  In November 2004, a VA examiner opined, after a physical evaluation of the Veteran and review of the claims files, that "It is more likely than not the current bladder outlet obstruction is due to his BPH and is not due to his in service urethral instrumentation."  (See November 2004 VA examination report).  The Board finds this opinion to be of little probative value because the examiner did not prove any rationale for his opinion, despite being requested to do so by the RO.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Gardin v. Shinseki, 2010 WL 2898320 (Fed. Cir.) (July 16, 2010) (observing that in accordance with Nieves-Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).  Thus, as the November 2004 VA examiner failed to provide any rationale for his negative opinion, the Board finds that is of minimal probative value. 

Pursuant to the Board's December 2007 remand directives, VA examined the Veteran to determine the etiology of his current bladder disorder in November 2011.  After a claims files review and comprehensive physical evaluation of the Veteran in November 2011, a VA physician's assistant (PA) opined that the Veteran's bladder outlet obstruction was due to his BPH that was a result of his age and not his in-service nephrectomy and ureterocele conditions.  The PA reasoned that the Veteran's bladder outlet obstruction symptoms had manifested themselves in the previous 10 years (i.e., calendar year 2000), which correlated with the aging of the prostate gland.  The PA explained that there was no indication in Dr. M. M.'s records that there was any irregularity of the physical structure of the Veteran's prostate gland, other than inflammatory changes around the prostatic urethra related to a recent transurethral resection of the prostate that was performed for voiding-related symptoms due to an enlarge prostate.  (See November 2011 general medical VA examination report).  

Dr. M. M.'s and the November 2011 VA PA's opinions are clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and are both probative as to the onset of the Veteran's bladder disability. Nieves-Rodriguez v. Peake, supra. 

After consideration of all of the evidence of record, the Board will resolve reasonable doubt and find that it is as likely as not that the Veteran has a bladder disability, bladder outlet obstruction, that is secondary to benign prostate hypertrophy that was secondary to trauma as a result of a 1968 catherization.   The evidence is essentially in equipoise as to whether the Veteran has a bladder disability as a result of his in-service 1968 catherization.  Thus, based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for a bladder disability, bladder outlet obstruction, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).


ORDER

Service connection for a bladder disability, bladder outlet obstruction, is granted. 


REMAND

Although the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's TDIU claim can be adjudicated.  As noted in the Introduction, in April 2012, the Board, in part, denied the TDIU claim on appeal.  The Veteran appealed the Board's April 2012 decision to the Court.  The Court issued an April 2013 Order vacating the Board's April 2012 decision and remanding the TDIU claim for readjudication consistent with the parties' Joint Motion for Remand

As discussed above, the Board has granted the Veteran's service connection claim for a bladder disability, bladder outlet obstruction.  The AOJ will assign a disability rating and effective date for this disability in the first instance.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of entitlement to service connection for a bladder disability.  Therefore, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim based upon consideration of all of his service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, and after having carefully considered the matter, the Board finds that the Veteran's TDIU claim must be remanded for further evidentiary development. 

The Veteran, through his attorney, has argued that the Board's denial of his TDIU claim was inadequate because it relied on a November 2011 VA examiner's opinion that was against the claim and unsupported by any rationale.  Nieves, supra.  For example, and as maintained by the Veteran's attorney, the November 2011 VA examiner noted that the Veteran's bladder and urethra condition had impacted his ability to work both in a physical and sedentary capacity because everything he did was interrupted by the need for frequent urination.

In addition, the Veteran's attorney noted that the November 2011 VA examiner failed to provide any rationale for his statement that sedentary employment would not be significantly affected by his condition, yet he noted that the Veteran had been on disability from the workforce for his back condition since the 1980's.  Furthermore, and as argued by the Veteran's attorney, the November 2011 VA examiner did not provide any reasoning for his finding that symptoms attributable to his peripheral nerve condition (the Veteran is service connected for right and left lower extremity radiculopathy, each evaluated as 10 percent disabling), such as constant pain of moderate to severe intensity in the right lower extremity, numbness in both lower extremities involving the bilateral forefoot, and balance problems, rendered him unable to perform physical employment that required prolonged walking or climbing or carrying heavy objects and prohibited him from operating a motorized vehicle, but it would not have an impact on sedentary employment.  
Finally, and with respect to the service-connected left knee disability, during the November 2011 examination, the Veteran indicated that he had flare-ups that made it difficult to descend stairs and perform any kind of prolonged weight bearing.  The November 2011 VA examiner concluded that the Veteran's knee condition had impacted his ability to work because he could not stand or walk for very long periods of time, ascend or descend stairs easily, or lift or carry heavy loads.   The November 2011 VA examiner concluded that sedentary employment would be limited by the Veteran's inability to sit for long periods of time due to knee stiffness and that "he would require frequent breaks to stretch." The Veteran's attorney has maintained that the November 2011 VA examiner did not provide any rationale on how the Veteran would not be prohibited from all substantial gainful employment if he has been found unable to stand, walk or sit for prolonged periods of time.  (See Veteran's attorney's November 2012 argument to the Board, pages (pgs.). 24-26)).  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves, supra.  Thus, the Board finds the November 2011 VA examiner's opinion is not adequate for evaluating the Veteran's TDIU claim. "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Court granted the Joint Motion and because the Board is bound by the Court's order granting the Joint Motion, this claim must be remanded for an updated VA examination which addresses the impact of the Veteran's service-connected disabilities on his employability.  See also 38 C.F.R. § 4.16(a)  (2013).  On remand, the AOJ will also be able to take into consideration the award of service connection for a bladder disability granted by the Board herein when readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Effectuate the Board's grant of service connection for a bladder disability, bladder outlet syndrome. This includes assigning an initial rating and effective date for this disability.

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the effects of his service-connected disabilities, to include the now service connected bladder outlet obstruction, on employability.  The VA examiner(s) must review pertinent documents in the Veteran's Veterans Benefits Management System electronic claims file and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The appropriate examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected genitourinary disabilities (bladder disability, pyelonephritis and status-post right ureterocele surgery); orthopedic disabilities (low back and left knee disabilities) and neurological disabilities (radiculopathy of the right and left lower extremities) alone or together have rendered him unable to secure or follow a substantially gainful occupation at any point since May 2003? 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, if there is evidence of unemployability due to service-connected disability, and the Veteran does not meet the meet the schedular threshold criteria for a TDIU, the claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, pursuant to 38 C.F.R. § 4.16.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim of entitlement to a TDIU.  

5.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney that addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


